IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE KENT AND No. 81972
JANE WHIPPLE TRUST, DATED
MARCH 17, 1969, JANE WHIPPLE, CO-
TRUSTEE (ERRONEOUSLY NAMED
AS TRUSTEE), AND AMENDMENTS
THERETO, JANE WHIPPLE.

 

JANE WHIPPLE, CO-TRUSTEE OF FILED
THE KENT AND JANE WHIPPLE =
TRUST, DATED MARCH 17, 1969, AS APR 18 2022
AMENDED; AND JANE WHIPPLE,

ELIZABETH A. BROWN

Appellants, CLERK OF SUPREME COURT
Vs BY
DEPUTY CLERK

WARNER WHIPPLE CO-TRUSTEE OF
THE KENT AND JANE WHIPPLE
TRUST, DATED MARCH 17, 1969, AS
AMENDED,

 

 

Respondent.

 

ORDER DISMISSING APPEAL

This is an appeal from an order denying a motion for summary
judgment. Seventh Judicial District Court, Lincoln County; Steve L.
Dobrescu, Judge.

Because a district court's order denying summary judgment is
an interlocutory decision and is not independently appealable, this court
directed appellant to show cause why the appeal should not be dismissed
for lack of jurisdiction. GES, Inc. v. Corbitt, 117 Nev. 265, 268, 21 P.3d 11,
13 (2001). Appellant has responded and argues that the order is appealable
as an order denying an injunction pursuant to NRAP 3A(b)(3) because it

denies relief similar to denying injunctive relief. The district court denied

Supreme Court
OF
NEVADA

(0) 19974 the motion for summary judgment on the ground that it lacked jurisdiction
to proceed while an arbitration is pending. This is not the equivalent of
denying an injunction. Moreover, to the extent the order could be read to
compel arbitration, an order compelling arbitration is not an appealable
order. Kindred v. Dist. Ct., 116 Nev. 405, 996 P.2d 903 (2000).

This court lacks jurisdiction, and

ORDERS this appeal DISMISSED.

 

 

Silver

(afi
Cadish

Prepon vite di
Pickering

cc: Hon. Steve L. Dobrescu, District Judge
Carolyn Worrell, Settlement Judge
Justice Law Center
Bingham Snow & Caldwell
J. Douglas Clark, Attorney at Law, Ltd.
Lincoln County Clerk

Supreme Court
OF
NEvaDA

 

 

(0) 19474 GBD